DETAILED ACTION

This Office Action is in response to the amendment filed on September 8, 2021.  Primary Examiner acknowledges Claims 1, 4, 5, 9, 10, 12, 14-18, 20, 22-26, and 28-38 are pending in this application, with Claims 1, 12, 14, 22, and 29 having been currently amended, and Claims 2, 3, 6-8, 11, 13,  19, 21, and 27 having been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not disclose or teach the specific structure and relationship as claimed in independent Claims 1, 22, and 29 of an intranasal administration device for a veterinary subject, whereby the device includes a first support member portion  having a septum interfacing portion inserted into the nasal passage of the veterinary subject, an actuation mechanism constructed of a first member pivotally coupled to a second member, wherein the first member of the actuator mechanism is coupled to the first support member portion and the use of a conduit movable to the septum interface portion of the first support member to facilitate the insertion of the conduit within the nasal passage of the veterinary subject.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785